Exhibit 10.4
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 
 
 
REGISTRATION RIGHTS AGREEMENT
 
OF
 
BARNES & NOBLE, INC.
 


 


 


 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 





 
 

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS
 
Page
 
ARTICLE I
 
Defined Terms
SECTION 1.01.
Definitions
1
SECTION 1.02.
Terms and Usage Generally
4
 
ARTICLE II
 
Registration Rights
SECTION 2.01
Filing
4
SECTION 2.02
Shelf Take-Down
6
SECTION 2.03
Expenses of Registration
7
SECTION 2.04
Procedures for Registration
7
SECTION 2.05
Suspension of Sales
10
SECTION 2.06
Free Writing Prospectuses
11
 
ARTICLE III
 
Indemnification
SECTION 3.01
Indemnification
11
SECTION 3.02
Contribution
14
 
ARTICLE IV
 
Rule 144
SECTION 4.01
Rule 144 Reporting
15
 
ARTICLE V
 
Transfer and Termination of Registration Rights
SECTION 5.01
Transfer of Registration Rights
15
SECTION 5.02
Termination of Registration Rights
15
 
ARTICLE VI
 
Miscellaneous
SECTION 6.01
Binding Effect; Assignability; Shareholder Joinder; Benefit
16
SECTION 6.02
Notices
16

 
 
 
i 

--------------------------------------------------------------------------------

 
 
 
SECTION 6.03
Counterparts and Facsimile
17
SECTION 6.04
Waiver; Amendment
17
SECTION 6.05
Governing Law; Specific Enforcement; Submission to Jurisdiction; Waiver of Jury
Trial
17
SECTION 6.06
Headings
19
SECTION 6.07
Entire Agreement
19
SECTION 6.08
Severability
19
SECTION 6.09
Future Registration Rights
19



EXHIBITS
 
Exhibit A
Form of Shareholder Joinder to Registration Rights Agreement
Exhibit B
Shareholders Party to the Registration Rights Agreement

 


 
ii 

--------------------------------------------------------------------------------

 
 

 
REGISTRATION RIGHTS AGREEMENT dated as of December 3, 2014 (this “Agreement”)
among Barnes & Noble, Inc., a Delaware corporation (the “Company”) and the
Shareholders party hereto as listed on the signature pages, including any
Permitted Transferees (collectively, the “Shareholders” and individually, a
“Shareholder”).  Capitalized terms used herein have their respective meanings as
set forth in Section 1.01.
 
NOW, THEREFORE, in consideration of the agreements and obligations set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
ARTICLE I

 
Defined Terms
 
SECTION 1.01  Definitions.  Unless the context otherwise requires, the terms
defined in this Article I shall, for the purposes of this Agreement, have the
meanings herein specified.
 
“Affiliate” shall mean, with respect to any Person, any other Person that
directly or through one or more intermediaries, controls, is controlled by or is
under common control with, the specified Person.  As used in this definition,
the term “control” (including with correlative meanings, “controls”, “controlled
by” and “under common control with”) shall mean, with respect to any Person, the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through
ownership of securities or partnership, membership, limited liability company or
other ownership interests, by contract or otherwise.
 
“Board” means the board of directors of the Company.
 
“Business Day” shall have the meaning set forth in the Purchase Agreement.
 
“Claim” means any demand, action, claim, suit, litigation, arbitration,
prosecution, proceeding (including any civil, criminal, administrative,
investigative or appellate proceeding, at law or in equity), hearing,
examination or investigation.
 
“Company Common Stock” shall mean the common stock, par value $.001 per share,
of the Company.
 
“Effectiveness Period” shall have the meaning set forth in Section 2.04.
 
“Governmental Entity” shall mean the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
 
“Indemnified Party” shall have the meaning set forth in Section 3.01(d).
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
“Indemnifying Party” shall have the meaning set forth in Section 3.01(d).
 
“Inspectors” shall have the meaning set forth in Section 2.04(k).
 
“Joinder Agreement” has the meaning set forth in Section 6.01(b).
 
“Liberty Investment Agreement” shall mean the Investment Agreement dated August
18, 2011, between the Company and Liberty GIC, Inc.
 
“Morrison” shall mean Morrison Investment Holdings, Inc., a Nevada corporation.
 
“Microsoft Corporation” shall mean Microsoft Corporation, a Washington
corporation.
 
“NMI” shall mean Nook Media Inc., a Delaware corporation.
 
“Permitted Transferee” shall mean (A) Morrison, (B) Microsoft Corporation or (C)
any Person that is (directly or indirectly) wholly owned by Microsoft
Corporation; provided, however, that, in the case of a transfer to a Person that
is (directly or indirectly) wholly owned by Microsoft Corporation, if at any
time subsequent to such transfer, such transferee ceases to be wholly owned
(directly or indirectly) by Microsoft Corporation, then such Person shall
automatically cease to be a Permitted Transferee and Shareholder for purposes of
this Agreement and any Company Common Stock held by such Person shall be deemed
to be automatically transferred back to Microsoft Corporation or such other
Person that is (directly or indirectly) wholly owned by Microsoft Corporation as
designated by Microsoft Corporation.
 
“Person” shall mean any individual, corporation, association, partnership
(general or limited), joint venture, trust, estate, limited liability company or
other legal entity or organization.
 
“Purchase Agreement” shall mean the Purchase Agreement, dated as of December 3,
2014, among the Company, NMI, Morrison and Microsoft Corporation.
 
“Records” shall have the meaning set forth in Section 2.04(k).
 
“Register,” “registered” and “registration” shall mean a registration effected
by preparing and filing a registration statement with the SEC in compliance with
the Securities Act and applicable rules and regulations thereunder, and the
declaration or ordering of effectiveness of such registration statement by the
SEC.
 
“Registrable Securities” shall mean the shares of Company Common Stock issued to
a Shareholder pursuant to the Purchase Agreement  and any other securities
issued or issuable with respect to any such securities by way of share split,
share dividend, recapitalization, merger, exchange or similar event or
otherwise.  As to any particular Registrable Securities, such securities shall
cease to be Registrable Securities when (i) a registration statement registering
such securities under the Securities Act has been declared effective and such
securities have been sold or otherwise transferred by the holder thereof
pursuant to such effective registration statement, (ii) such securities shall
have been distributed pursuant to Rule 144 under the Securities Act, (iii) such
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
securities shall have been otherwise transferred in a transaction in which the
transferor’s rights under this Agreement are not assigned to the transferee of
such securities, (iv) such securities are no longer outstanding or (v) such
securities may be sold without restriction under the Securities Act, or if
later, one year since the date of this Agreement has passed.
 
“Registration Expenses” shall mean, with respect to any registration, (i) all
expenses incurred by the Company in effecting any registration pursuant to this
Agreement, including all registration and filing fees, printing expenses, fees
and disbursements of counsel for the Company, blue sky fees and expenses, road
show expenses and (ii) fees and expenses of the Company’s independent certified
public accountants and counsel (including with respect to “comfort” letters and
opinions) and any other special experts retained by the Company; provided that
Registration Expenses shall not include any Selling Expenses.
 
“Registration Statement” means any registration statement that is required to
register the resale of the Registrable Securities under this Agreement, and
including the related prospectus and any pre- and post-effective amendments and
supplements to each such registration statement or prospectus.
 
“Requesting Shareholder” shall have the meaning set forth in Section 2.01(a).
 
“Representative” shall mean, with respect to any person, the directors,
officers, employees, investment bankers, financial advisors, attorneys,
accountants or other advisors, agents or representatives of such person.
 
“Scheduled Black-Out Period” shall mean the period from and including the 10th
Business Day preceding the last day of a fiscal quarter of the Company to and
including the 3rd Business Day after the day on which the Company publicly
releases its earnings for such fiscal quarter.
 
“SEC” shall mean the United States Securities and Exchange Commission.
 
“Securities Act” shall mean the United States Securities Act of 1933.
 
“Selling Expenses” shall mean all underwriting discounts, selling commissions
and stock transfer taxes, if any, applicable to the sale of Registrable
Securities and all fees and expenses, in each case, of any Requesting
Shareholder (other than such fees and expenses included in Registration
Expenses).
 
“Series J Holders” shall mean the holders of the Company’s Senior Convertible
Redeemable Series J Preferred Stock, par value $.001 per share, and the holders
of any Company Common Stock issued upon the conversion of the Company’s Senior
Convertible Redeemable Series J Preferred Stock, par value $.001 per share.
 
“Series J Piggyback Rights” shall mean the rights of a Series J Holder, pursuant
to Section 5.02 of the Liberty Investment Agreement, to include for registration
any Registrable Securities (as defined in the Liberty Investment Agreement)
owned by such Series J Holder in any registration statement proposed to be filed
by the Company, subject to the terms of the Liberty Investment Agreement.
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
“Shareholder” has the meaning set forth in the Preamble hereto.
 
“Shareholder Indemnified Person” shall have the meaning set forth in Section
3.01(a).
 
“Shelf Registration Statement” means a Registration Statement of the Company
filed with the SEC on Form S-3 for an offering to be made on a delayed or
continuous basis pursuant to Rule 415 under the Securities Act (or any similar
rule that may be adopted by the SEC) covering the Registrable Securities, as
applicable.
 
“Shelf Take-Down” shall have the meaning set forth in Section 2.02(a).
 
“Subsidiary” shall have the meaning set forth in the Purchase Agreement.
 
“Suspension Period” shall have the meaning set forth in Section 2.01(d).
 
SECTION 1.02  Terms and Usage Generally.  All references herein to an “Article”,
“Section” or “Schedule” shall refer to an Article or a Section of, or a Schedule
to, this Agreement.  Whenever the words “include”, “includes” or “including” are
used in this Agreement, they shall be deemed to be followed by the words
“without limitation”.  The words “hereto”, “hereof”, “herein” and “hereunder”
and words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement.  All
terms defined in this Agreement shall have the defined meanings when used in any
certificate or other document made or delivered pursuant hereto unless otherwise
defined therein.  The definitions contained in this Agreement are applicable to
the singular as well as the plural forms of such terms and to the masculine as
well as to the feminine and neuter genders of such terms.  Any agreement,
instrument or statute defined or referred to herein or in any agreement or
instrument that is referred to herein shall mean such agreement, instrument or
statute as from time to time amended, modified or supplemented, including (in
the case of agreements or instruments) by waiver or consent in writing and (in
the case of statutes) by succession of comparable successor statutes and
references to all attachments thereto and instruments incorporated
therein.  References to a Person are also to its successors and assigns, in each
case as permitted under this Agreement. All references to “$” mean the lawful
currency of the United States of America.  Each of the parties has participated
in the drafting and negotiating of this Agreement. If an ambiguity or question
of intent or interpretation arises, this Agreement must be construed as if it is
drafted by all the parties and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of authorship of any of the
provisions of this Agreement.
 
ARTICLE II
 
Registration Rights
 
SECTION 2.01  Filing.  (a)  As promptly as practicable following the date hereof
(and in any event within 12 Business Days of the date hereof) the Company shall
file a Shelf Registration Statement to register for sale under the Securities
Act all of the Registrable Securities held by Morrison (such Shareholder shall
be referred to herein as the “Requesting Shareholder”), and all of the shares of
securities requested to be included by any Series J Holder pursuant to such
Series J Holder’s Series J Piggyback Rights.  The Company shall use commercially
reasonable
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
efforts to cause the registration statement to become effective. Within two
Business Days of the date of this Agreement, the Company shall provide the
Series J Holders written notice as required pursuant to Section 5.02 of the
Liberty Investment Agreement that it proposes to register the Requesting
Shareholders’ Registrable Securities pursuant to this Section 2.01.
 
(b)           If the method of disposition to be utilized by the Requesting
Shareholder shall be an underwritten public offering, the Requesting Shareholder
may designate the managing underwriter or co-managing underwriter of such
offering, subject to the approval of the Company, which approval shall not be
unreasonably withheld or delayed. The Company’s obligation to effect the Shelf
Take-Down pursuant to Section 2.02 shall be deemed satisfied only when a
Registration Statement covering all Registrable Securities specified in the
Requesting Shareholder’s request, for sale in accordance with the method of
disposition specified by the Requesting Shareholder, shall have become effective
and, (i)(x) if such method of disposition is a firm commitment underwritten
public offering, all such shares shall have been sold pursuant thereto and (y)
in any other case, such registration statement shall have remained effective
throughout the Effectiveness Period and (ii) the offering of the Registrable
Securities pursuant to such Registration Statement is not subject to a stop
order, injunction, or similar order or requirement of the SEC during such
period.
 
(c)           From and after the date hereof, the Company shall use its
commercially reasonable efforts to continue to qualify at all times, for
registration on Form S-3 or any successor thereto. The Company shall use its
commercially reasonable efforts to keep the Shelf Registration Statement filed
pursuant to Section 2.01(a) hereof continuously effective under the Securities
Act in order to permit the prospectus (or any free writing prospectus) forming a
part thereof to be usable by the Requesting Shareholder until the date as of
which all Registrable Securities registered by such Shelf Registration Statement
have been sold or have otherwise ceased to be Registrable Securities.  In the
event the Shelf Registration Statement filed pursuant to Section 2.01(a) hereof
fails to become effective or ceases to be effective at any time, the Company
shall use reasonable best efforts to file another Registration Statement to
register as promptly as reasonably practicable under the Securities Act for
public sale in accordance with the method or methods of disposition specified by
the Requesting Shareholder the number of shares of Registrable Securities
specified by such Requesting Shareholder.
 
(d)           Notwithstanding anything to the contrary contained in this
Agreement, the Company shall be entitled, by providing written notice to the
Requesting Shareholder, to require the Requesting Shareholder to suspend the use
of the prospectus for sales of Registrable Securities under the registration
statement for a reasonable period of time not to exceed 60 consecutive days or
90 days in the aggregate in any 12-month period (a “Suspension Period”) if the
Board determines in good faith and if the Company gives written notice that such
use would (i) require the public disclosure of material non-public information
concerning any transaction or negotiations involving the Company that would
materially interfere with such transaction or negotiations or (ii) otherwise
materially interfere with financing plans, acquisition activities or business
activities of the Company, provided that, if at the time of receipt of such
notice the Requesting Shareholder shall have sold Registrable Securities (or
have signed a firm commitment underwriting agreement with respect to the
purchase of such shares) and the reason for the Suspension Period is not of a
nature that would require a post-effective amendment to the Registration
Statement, then the Company shall use its commercially reasonable efforts to
take
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
such action as to eliminate any restriction imposed by federal securities laws
on the timely delivery of such shares. Such notice shall contain a statement of
the reasons for such postponement and an approximation of the anticipated delay.
Immediately upon receipt of such notice, the Requesting Shareholder shall
discontinue the disposition of Registrable Securities under such registration
statement and prospectus relating thereto until such Suspension Period is
terminated. The Company agrees that it will terminate any such Suspension Period
as promptly as reasonably practicable and will promptly notify the Requesting
Shareholder of such termination. After the expiration of any Suspension Period
and without any further request from the Requesting Shareholder, the Company
shall as promptly as reasonably practicable prepare a post-effective amendment
or supplement to the registration statement or the prospectus, or any document
incorporated therein by reference, or file any other required document so that,
as thereafter delivered to purchasers of the Registrable Securities included
therein, the prospectus will not include an untrue statement of a material fact
or omit to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading. If a
Suspension Period occurs during the Effectiveness Period for a registration
statement, such Effectiveness Period shall be extended for a number of days
equal to the total number of days during which the distribution of Registrable
Securities is suspended under this Section 2.01(d). If the Company notifies the
Requesting Shareholder of a Suspension Period with respect to a registration
statement requested pursuant to Section 2.01, (i) the Requesting Shareholder may
by notice to the Company withdraw such request without such request counting as
the Requesting Shareholder’s take-down request under Section 2.02 and (ii) the
Requesting Shareholder will not be responsible to reimburse the Company for any
of its out-of-pocket expenses, including Registration Expenses.
 
(e)           The Company shall not, without the prior consent of the Requesting
Shareholder, be entitled to include in any registration statement referred to in
this Section 2.01 securities held by any persons other than the Requesting
Shareholder and the Series J Holders; provided, however, that the sale of any
Registrable Securities by any Requesting Shareholder shall be independent from
any sales of any Series J Holders, including in connection with any underwritten
public offering.
 
SECTION 2.02  Shelf Take-Down.
 
(a)           An unlimited number of offerings or sales of Registrable
Securities pursuant to a Shelf Registration Statement (each, a “Shelf
Take-Down”) may be initiated by the Requesting Shareholder; provided, however,
(i) the Requesting Shareholder shall only be entitled to two Shelf Take-Downs in
the form of underwritten offerings, (ii) except as otherwise provided in clause
(iii) below, in any Shelf Take-Down not in the form of underwritten offering,
all Requesting Shareholders, taken together, shall only be entitled to offer and
sell on any day, a number of Registrable Securities not in excess of the number
of shares of Company Common Stock constituting 20% of the reported trading
volume of Company Common Stock on such trading day, and (iii) in any Shelf
Take-Down not in the form of underwritten offering, the Requesting Shareholder
shall be entitled to sell Registrable Securities in a privately negotiated block
trade entered into outside of market trading hours to a single purchaser or a
single group of affiliated purchasers, in each case under this clause (iii),
that to the knowledge of such Requesting Shareholder are not purchasing with a
present intention or view to promptly distribute such Registrable Securities.
 

 
6

--------------------------------------------------------------------------------

 
 
 
(b)           Without limiting the provisions of Section 2.04, in connection
with any Shelf Take-Down the Company shall use its reasonable best efforts to:
(i) take all actions reasonably necessary to effect such Shelf Take-Down as
expeditiously as reasonably practicable and (ii) if reasonably necessary or if
reasonably requested by the Requesting Shareholder that initiated the applicable
Shelf Take-Down and to the extent consistent with applicable law, amend or
supplement the Shelf Registration Statement, including any prospectus
supplements thereto, for such purpose as soon as reasonably practicable.
 
SECTION 2.03  Expenses of Registration.  Except as specifically provided for in
this Agreement, all Registration Expenses incurred in connection with any
registration, qualification or compliance hereunder shall be borne by the
Company.  In addition, the Company shall pay its internal expenses (including
all salaries and expenses of its officers and employees performing legal or
accounting duties), the expenses of any annual audit, the fees and expenses
incurred in connection with the listing of the Company Common Stock to be
registered on any securities exchange on which similar securities issued by the
Company are then listed and rating agency fees and the fees and expenses of any
person, including special experts, retained by the Company. All Selling Expenses
with respect to Registrable Securities of a Requesting Shareholder incurred in
connection with any registration hereunder shall be borne by such Requesting
Shareholder.  All Selling Expenses relating to Registrable Securities registered
on behalf of the holders of Registrable Securities shall be borne by such
holders included in such registration pro rata among each other on the basis of
the number of Registrable Securities so registered.
 
SECTION 2.04  Procedures for Registration.  If and whenever the Company is
required by the provisions of Sections 2.01 or 2.02 to effect the registration
of any shares of Registrable Securities under the Securities Act, the Company
will use its reasonable best efforts to effect such registration to permit the
sale of such Registrable Securities, as expeditiously as reasonably practicable:
 
(a)           prepare and promptly file with the SEC a registration statement
with respect to such securities and use commercially reasonable efforts to cause
such registration statement to become and remain effective for the Effectiveness
Period;
 
(b)           prepare and file with the SEC such amendments and supplements to
such registration statement and the prospectus used in connection therewith as
may be necessary to keep such registration statement effective for the period
specified in paragraph (a) above and comply with the provisions of the
Securities Act with respect to the disposition of all Registrable Securities
covered by such registration statement in accordance with a Requesting
Shareholder or its Affiliates’ intended method of disposition set forth in such
registration statement for such period;
 
(c)           furnish to the Requesting Shareholder and the underwriters such
number of copies of the registration statement and the prospectus included
therein (including each preliminary prospectus) as such persons reasonably may
request in order to facilitate the public sale or other disposition of the
Registrable Securities covered by such registration statement; and the Company
hereby consents to the use of such Registration Statement and each amendment or
supplement thereto by the Requesting Shareholder and the underwriters in
connection with the offering and sale, subject to this Agreement, of the
Registrable Securities covered by such Registration Statement and any such
amendment or supplement thereto;
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
(d)           use commercially reasonable efforts to register or qualify (or
exempt from such registration or qualification) the Registrable Securities
covered by such registration statement under the securities or “blue sky” laws
of such jurisdictions as any Requesting Shareholder or, in the case of an
underwritten public offering, the managing underwriter, reasonably shall
request; provided, however, that the Company shall not for any such purpose be
required to qualify generally to transact business as a foreign corporation in
any jurisdiction where it is not so qualified or to consent to general service
of process in any such jurisdiction;
 
(e)           use commercially reasonable efforts to list the Registrable
Securities covered by such registration statement with any securities exchange
on which the Company Common Stock is then listed;
 
(f)           provide a transfer agent and registrar for all such Registrable
Securities not later than the effective date of such registration statement;
 
(g)           immediately notify the Requesting Shareholder, at any time when a
prospectus relating thereto is required to be delivered under the Securities
Act, of the happening of any event as a result of which the prospectus contained
in such registration statement, as then in effect, includes an untrue statement
of a material fact or omits to state a material fact required to be stated
therein or necessary to make the statements therein not misleading in light of
the circumstances then existing, and at the request of the Requesting
Shareholder prepare and furnish to the Requesting Shareholder a reasonable
number of copies of a supplement to or an amendment of such prospectus as may be
necessary so that, as thereafter delivered to the purchasers of such Registrable
Securities, such prospectus shall not include an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading in light of the circumstances then
existing;
 
(h)           if the offering is underwritten and at the request of the
Requesting Shareholder, use commercially reasonable efforts to furnish on the
date that Registrable Securities are delivered to the underwriters for sale
pursuant to such registration: (i) an opinion dated such date of counsel
representing the Company for the purposes of such registration, addressed to the
underwriters and to the Requesting Shareholder, stating that such registration
statement has become effective under the Securities Act and that (A) to the
knowledge of such counsel, no stop order suspending the effectiveness thereof
has been issued and no proceedings for that purpose have been instituted or are
pending or contemplated under the Securities Act and (B) the registration
statement, the related prospectus and each amendment or supplement thereof
comply as to form in all material respects with the requirements of the
Securities Act (except that such counsel need not express any opinion as to
financial statements or financial or statistical data contained therein) and
(ii) a letter dated such date from the independent public accountants retained
by the Company, addressed to the underwriters and to the Requesting Shareholder,
stating that they are independent public accountants within the meaning of the
Securities Act and that, in the opinion of such accountants, the financial
statements of the Company included in the registration statement or the
prospectus, or any amendment or supplement thereof, comply as to form in all
material respects with the applicable accounting requirements of the Securities
Act, and such letter shall additionally cover such other financial matters
(including information as to the period ending no more than five Business Days
prior to the date of such letter) with respect to such registration as such
underwriters or the Requesting Shareholder may reasonably request;
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
(i)           use commercially reasonable efforts to cooperate with the
Requesting Shareholder in the disposition of the Registrable Securities covered
by such registration statement, including in anticipation of any Shelf
Take-Down;
 
(j)           in connection with the preparation and filing of each registration
statement registering Registrable Securities under the Securities Act, and
before filing any such registration statement or any other document in
connection therewith give reasonable consideration to the inclusion in such
documents of any comments reasonably and timely made by the Requesting
Shareholder or any of its legal counsel; participate in and make documents
available for the reasonable and customary due diligence review of underwriters
during normal business hours, on reasonable advance notice and without undue
burden or hardship on the Company; provided that (i) any party receiving
confidential materials shall execute a confidentiality agreement on customary
terms if reasonably requested by the Company and (ii) the Company may in its
sole discretion restrict access to competitively sensitive or legally privileged
documents or information; and
 
(k)           upon execution of confidentiality agreements in form and substance
reasonably satisfactory to the Company, the Company shall, in connection with
the preparation and filing of each registration statement registering
Registrable Securities, make available for inspection by any Requesting
Shareholder and any underwriter participating in any disposition pursuant to a
registration statement being filed by the Company pursuant to this Section 2.04
and any attorney, accountant or other professional retained by any such
Requesting Shareholder or underwriter (collectively, the “Inspectors”), at the
offices where normally kept, during reasonable business hours, all financial and
other records, pertinent corporate documents and properties of the Company and
its Subsidiaries (collectively, the “Records”) as shall be reasonably necessary
to enable any of the Inspectors to exercise its due diligence
responsibility.  Records that the Company determines, in good faith, to be
confidential and that it notifies the Inspectors are confidential shall not be
disclosed by the Inspectors unless (i) the disclosure of such Records is
necessary to avoid or correct a material misstatement or omission in such
registration statement or (ii) the release of such Records is ordered pursuant
to a subpoena or other order from a court of competent jurisdiction.  Each
Shareholder agrees that information obtained by it as a result of such
inspections shall be deemed confidential and shall not be used by it or its
Affiliates as the basis for any market transactions in the Registrable
Securities unless and until such information is made generally available to the
public.  Each Shareholder further agrees that, upon learning that disclosure of
such Records is sought in a court of competent jurisdiction, it shall give
notice to the Company and allow the Company, at is expense, to undertake
appropriate action to prevent disclosure of the Records deemed confidential; and
 
(l)           otherwise use commercially reasonable efforts to comply with the
Securities Act, the Exchange Act and any other applicable rules and regulations
of the SEC and reasonably cooperate with the Requesting Shareholder in the
disposition of its Registrable Securities in accordance with the terms of this
Agreement.  Such cooperation shall include the endorsement and transfer of any
certificates representing Registrable Securities (or a book-entry transfer to
similar effect) transferred in accordance with this Agreement and facilitating
such Registrable Securities to be in such denominations and registered in such
names as the Requesting Shareholder or underwriters request.
 


 
9

--------------------------------------------------------------------------------

 

The period of distribution of Registrable Securities in a firm commitment
underwritten public offering shall be deemed to extend until each underwriter
has completed the distribution of all securities purchased by it, and the period
of distribution of Registrable Securities in any other registration shall be
deemed to extend until the earlier of the sale of all Registrable Securities
covered thereby and 120 days after the effective date thereof (the
“Effectiveness Period”).  The Company shall be required to maintain the
effectiveness of the registration statement with respect to the registration of
any shares of Registrable Securities for the Effectiveness Period, provided,
however, that the Effectiveness Period shall be extended for a period of time
equal to the period the holder of Registrable Securities refrains from selling
any securities included in such Registration Statement at the request of the
Company or an underwriter of the Company pursuant to the provisions of this
Agreement or, in the case of any registration statement requested pursuant to
Section 2.01, equal to the number of days included in any Scheduled Black-out
Period. In connection with each registration hereunder, the Requesting
Shareholder will timely furnish to the Company in writing such information with
respect to themselves and the proposed distribution by them as reasonably
necessary in order to assure compliance with Federal and applicable state
securities laws.  In connection with each registration or sale pursuant to
Sections 2.01 or 2.02 covering an underwritten public offering, the Company and
the Requesting Shareholder agree to enter into customary agreements (including
an underwriting or similar agreement) with the managing underwriter or
co-managing underwriters selected in the manner herein provided, as the case may
be, in such form and containing such provisions as are customary in the
securities business for such an arrangement between such underwriter and
companies of the Company’s size and investment stature and take all such other
actions reasonably necessary to facilitate the disposition of such Registrable
Securities.  The Company will use commercially reasonable efforts to make
available to its security holders, as promptly as reasonably practicable, an
earnings statement (which need not to be audited) covering the period of 12
months commencing upon the first disposition of Registrable Securities pursuant
to a registration statement, which earnings statement shall satisfy the
provision of Section 11(a) of the Securities Act and Rule 158 of the SEC
promulgated thereunder.
 
SECTION 2.05  Suspension of Sales.  (a)  Upon receipt of notice from the Company
pursuant to Section 2.04(g), each Requesting Shareholder shall immediately
discontinue disposition of Registrable Securities pursuant to the applicable
registration statement and prospectus relating thereto until such Requesting
Shareholders (i) have received copies of a supplemented or amended prospectus or
prospectus supplement pursuant to Section 2.04(g) or (ii) are advised in writing
by the Company that the use of the prospectus and, if applicable, prospectus
supplement may be resumed, and, if so directed by the Company, the Requesting
Shareholder shall deliver to the Company (at the Company’s expense) all copies,
other than permanent file copies then in the Requesting Shareholder’s
possession, of the prospectus and, if applicable, prospectus supplement covering
such Registrable Securities current at the time of receipt of such notice.  If
the Company shall give such notice with regards to any registration statement
requested pursuant to Section 2.01, the Effectiveness Period in respect of such
registration statement shall be extended by the number of days during the period
from and including the date such notice is given by the Company to the date when
the Company shall have (i) made available to the Requesting Shareholder a
supplemented or amended prospectus or prospectus supplement pursuant to Section
2.04(g) or (ii) advised the Requesting Shareholder in writing that the use of
the prospectus and, if applicable, prospectus supplement may be resumed.
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
(b)           Notwithstanding anything to the contrary in this Agreement, during
any Scheduled Black-out Period each Requesting Shareholder shall immediately
suspend or discontinue disposition of Registrable Securities until the
termination of such Scheduled Black-out Period; provided that a Scheduled
Black-out Period shall not prevent a Requesting Shareholder from making a
request for a Shelf Take-Down under Section 2.02 or relieve the Company from its
obligation to file (but not its obligation to cause to be declared effective) a
registration statement pursuant to this Agreement. The Effectiveness Period in
respect of any registration statement requested pursuant to Section 2.01 shall
be extended by the number of days included in any Scheduled Black-out Period.
 
SECTION 2.06  Free Writing Prospectuses.  No Shareholder shall use any “free
writing prospectus” (as defined in Rule 405 under the Securities Act) in
connection with the sale of Registrable Securities without the prior written
consent of the Company (which consent shall not be unreasonably withheld,
conditioned or delayed); provided that a Requesting Shareholder may use any free
writing prospectus prepared and distributed by the Company, including any press
release relating to any Shelf Take-Down.
 
ARTICLE III
 
Indemnification
 
SECTION 3.01  Indemnification.  (a)  Notwithstanding any termination of this
Agreement, the Company shall indemnify and hold harmless (including the
advancement of expenses (subject to customary reimbursement agreements),
including expenses related to the investigation of any Claim and reasonable
fees, expenses and disbursements of attorneys and other professionals, incurred
prior to any assumption of the defense of such Claim by the Company) each
Shareholder and its respective Affiliates, and each of their respective
officers, directors, employees, agents, partners, members, stockholders,
Representatives and Affiliates, and each person or entity, if any, that controls
a Shareholder within the meaning of Section 15 of the Securities Act or Section
20 of the Exchange Act and the officers, directors, employees, agents, partners,
members, stockholders, Representatives and Affiliates and employees of each such
controlling person (each, a “Shareholder Indemnified Person”) against any and
all losses, claims, damages, actions, liabilities, costs and expenses (including
expenses related to the investigation, defense and settlement of any Claim and
reasonable fees, expenses and disbursements of attorneys and other
professionals), judgments, fines, penalties, charges and amounts paid in
settlement (collectively, “Losses”), arising out of, directly or indirectly
resulting from, or relating to any Claim instituted, commenced or brought by any
Governmental Entity, stockholder of the Company or any other person (other than
(i) a Claim by any Shareholder or any Affiliate of any Shareholder (except in
the case of any action to enforce its rights under this Section 3.01) or (ii) a
direct Claim by the Company and its Subsidiaries (for the avoidance of doubt, a
derivative Claim brought by or on behalf of the Company or its Subsidiaries is
not such a direct Claim)) based on, resulting from, or relating to this
Agreement or the transactions contemplated by this Agreement and enforcement of
this Section 3.01, except that the Company will not be required to indemnify any
Shareholder Indemnified Person for Losses resulting from its gross negligence,
willful misconduct or willful and material breach of this Agreement.
 
 
 
11

--------------------------------------------------------------------------------

 
 
 
(b)           Notwithstanding any termination of this Agreement, the Company
shall indemnify and hold harmless each Shareholder Indemnified Person against
any and all Losses arising out of, resulting from, or based upon any untrue or
alleged untrue statement of material fact contained or incorporated by reference
in any registration statement, including any preliminary prospectus or final
prospectus contained therein (or any documents incorporated therein by
reference) or any amendments or supplements thereto or contained in any “issuer
free writing prospectus” (as such term is defined in Rule 433 under the
Securities Act) prepared by the Company or authorized by it in writing for use
by such Shareholder or any amendment or supplement thereto; or any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that the Company shall not
be liable to such Shareholder or such Shareholder’s Shareholder Indemnified
Person in any such case to the extent that any such Loss arises out of or is
based upon (i) an untrue statement or alleged untrue statement or omission or
alleged omission made in such registration statement, including any such
preliminary prospectus or final prospectus contained therein or any such
amendments or supplements thereto or contained in any issuer free writing
prospectus prepared by the Company or authorized by it in writing for use by
such Shareholder or any amendment or supplement thereto, in reliance upon and in
conformity with information regarding such Shareholder or its plan of
distribution or ownership interests which such Shareholder furnished in writing
to the Company for use in connection with such registration statement, including
any such preliminary prospectus or final prospectus contained therein or any
such amendments or supplements thereto or contained in any issuer free writing
prospectus, but only to the extent that such untrue statements or omissions are
based solely upon information furnished in writing to the Company by such
Shareholder expressly for use therein, (ii) offers or sales effected by or on
behalf of such Shareholder “by means of” (as defined in Securities Act Rule
159A) a “free writing prospectus” (as defined in Securities Act Rule 405) that
was not prepared by the Company or authorized in writing by the Company, or
(iii) the failure by such Shareholder to deliver or make available to a
purchaser of Registrable Securities a copy of any preliminary prospectus,
pricing information or final prospectus contained in the applicable registration
statement or any amendments or supplements thereto (to the extent the same is
required by applicable Law to be delivered or made available to such purchaser
at the time of sale or contract); provided that the Company shall have delivered
to such Shareholder such preliminary prospectus or final prospectus contained in
the applicable registration statement and any amendments or supplements thereto
pursuant to Section 2.04(c) no later than the time of contract of sale in
accordance with Rule 159 under the Securities Act.  Reimbursements payable
pursuant to the indemnification contemplated by this Section 3.01(b) will be
made by periodic payments during the course of any investigation or defense, as
and when bills are received or expenses incurred.
 
(c)           Notwithstanding any termination of this Agreement, each
Shareholder named as a selling stockholder in a registration statement pursuant
to this Article III shall indemnify and hold harmless the Company and its
officers, directors, employees, agents, Representatives and Affiliates and each
person or entity, if any, that controls the Company within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act and the
officers, directors, employees, agents and employees of each such controlling
person against any and all Losses arising out of or based upon any untrue or
alleged untrue statement of material fact contained in any registration
statement, including any preliminary prospectus or final prospectus contained
therein or any amendments or supplements thereto (or any documents incorporated
 
 
12

--------------------------------------------------------------------------------

 
 
 
therein by reference) or contained in any “issuer free writing prospectus” (as
such term is defined in Rule 433 under the Securities Act), or any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, but only to the extent, that such
untrue statements or omissions are based solely upon information furnished in
writing to the Company by such Shareholder expressly for use
therein.  Reimbursements payable pursuant to the indemnification contemplated by
this Section 3.01 will be made by periodic payments during the course of any
investigation or defense, as and when bills are received or expenses incurred.
 
(d)           If any Claim shall be brought or asserted against any person
entitled to indemnity hereunder (an “Indemnified Party”), such Indemnified Party
shall promptly notify the person from whom indemnity is sought (the
“Indemnifying Party”) in writing; provided that the failure of any Indemnified
Party to give such notice shall not relieve the Indemnifying Party of its
obligations or liabilities pursuant to this Section 3.01, except to the extent
that such failure shall have materially prejudiced the Indemnifying Party.  In
case any such Claim is brought against an Indemnified Party and such Indemnified
Party seeks or intends to seek indemnity from an Indemnifying Party, the
Indemnifying Party will be entitled to participate in, and to the extent that it
shall elect, promptly after receiving the aforesaid notice from such Indemnified
Party, assume the defense in such proceeding, including (x) in the case of an
indemnification claim pursuant to Sections 3.01(b) or (c), the employment of
counsel reasonably satisfactory to the Indemnified Party, (y) in the case of an
indemnification claim pursuant to Section 3.01(a), the employment of counsel
chosen by the Indemnified Party reasonably satisfactory to the Indemnifying
Party, and the payment of all fees and expenses incurred in connection with such
defense.  An Indemnified Party shall have the right to employ separate counsel
in any such proceeding and to participate in the defense of such proceeding, but
the fees and expenses of such counsel shall be at the expense of such
Indemnified Party or Parties unless: (i) the Indemnifying Party has agreed in
writing to pay such fees and expenses; (ii) the Indemnifying Party shall have
failed promptly to assume the defense of such proceeding and to employ counsel
(in accordance with this Section 3.01(d) reasonably satisfactory to such
Indemnified Party in any such proceeding; or (iii) the named parties to any such
proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that representation of both such Indemnified Party and the
Indemnifying Party by the same counsel would be inappropriate because of an
actual conflict of interest between the Indemnifying Party and such Indemnified
Party (in which case, if such Indemnified Party notifies the Indemnifying Party
in writing that it elects to employ separate counsel at the expense of the
Indemnifying Party, the Indemnifying Party shall not have the right to assume
the defense thereof and such counsel shall be at the expense of the Indemnifying
Party); provided that the Indemnifying Party shall not be liable for the fees
and expenses of more than one separate firm of attorneys (in addition to one
local counsel in each jurisdiction) at any time for all Indemnified
Parties.  The Indemnifying Party shall not be liable for any settlement of any
such proceeding effected without its written consent, which consent shall not be
unreasonably withheld, but if settled with such consent, or if there be a final
judgment for the plaintiff, the Indemnifying Party shall indemnify and hold
harmless the Indemnified Party from and against any Loss (to the extent stated
above) by reason of such settlement or judgment.  No Indemnifying Party shall,
without the prior written consent of the Indemnified Party (which consent shall
not be unreasonably withheld, conditioned or delayed so long as the Indemnifying
Party has complied, and continues to comply, with all of its covenants and
obligations under this Agreement), effect any settlement or consent to entry of
any judgment
 
 
13

--------------------------------------------------------------------------------

 
 
 
 of any pending proceeding in respect of which any Indemnified Party is a party,
unless such settlement (x) includes an unconditional release, in form and
substance reasonably satisfactory to the Indemnified Party, of such Indemnified
Party from all liability on claims that are the subject matter of such
proceeding and (y) does not result in any limitation or restriction upon any
Shareholder’s exercise of all rights, privileges and preferences applicable to
it as a holder of Company Common Stock and its rights under this Agreement.
Notwithstanding the foregoing, the parties acknowledge and agree that to the
extent a Claim is made against any Shareholder Indemnified Person which may be
indemnifiable pursuant to Section 3.01(a), the Shareholder Indemnified Person
will be entitled to retain its regular outside counsel to review and produce
documents, electronic files and other materials in response to document requests
in connection with any Claim for which a Shareholder Indemnified Person may be
entitled to indemnification pursuant to Section 3.01(a), and make determinations
with respect to and prosecute issues related to confidential information of the
Shareholder Indemnified Persons.  The Company will pay directly the reasonable
fees and expenses of such counsel in connection with any such Claim.
 
SECTION 3.02  Contribution.  If the indemnification provided for in Sections
3.01(b) or 3.01(c) is unavailable to an Indemnified Party with respect to any
Losses, or is insufficient to hold the Indemnified Party harmless as
contemplated therein (other than pursuant to the exceptions to indemnification
provided for in Sections 3.01(b) or 3.01(c)), then the Indemnifying Party, in
lieu of indemnifying such Indemnified Party, shall contribute to the amount paid
or payable by such Indemnified Party as a result of such Losses in such
proportion as is appropriate to reflect the relative fault of the Indemnified
Party, on the one hand, and the Indemnifying Party, on the other hand, in
connection with the actions, statements or omissions which resulted in such
Losses as well as any other relevant equitable considerations.  The relative
fault of the Indemnifying Party, on the one hand, and of the Indemnified Party,
on the other hand, shall be determined by reference to, among other factors,
whether the untrue or alleged untrue statement of a material fact or omission to
state a material fact relates to information supplied by the Indemnifying Party
or by the Indemnified Party and the parties’ relative intent, knowledge, access
to information concerning the matter with respect to which the claim was
asserted and opportunity to correct or prevent such statement or omission.  The
Company and each Shareholder agree that it would not necessarily be just and
equitable if the amount of contribution pursuant to this Section 3.02 were
determined by pro rata allocation or by any other method of allocation that does
not take account of the equitable considerations referred to in this Section
3.02.  No Indemnified Party guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from an Indemnifying Party not guilty of such fraudulent
misrepresentation. Notwithstanding the foregoing, no Shareholder Indemnified
Person shall be required to contribute any amount in excess of the amount by
which the total price at which the Registrable Securities sold by the
Shareholders under the relevant registration statement exceeds the amount of any
damages that such a Shareholder Indemnified Person has otherwise been required
to pay by reason of such untrue or alleged untrue statement or omission or
alleged omission.
 
 
 
14

--------------------------------------------------------------------------------

 
 
 
ARTICLE IV
 
Rule 144
 
SECTION 4.01  Rule 144 Reporting.  With a view to making available to the
Shareholders the benefits of certain rules and regulations of the SEC which may
permit the sale of Registrable Securities to the public without registration,
the Company agrees to use its commercially reasonable efforts to: (i) make and
keep public information available, as those terms are understood and defined in
Rule 144 under the Securities Act or any similar or analogous rule promulgated
under the Securities Act, at all times after the effective date of this
Agreement; (ii) file with the SEC, in a timely manner, all reports and other
documents required of the Company under the Securities Act and the Exchange Act;
(iii) so long as any Shareholder owns Registrable Securities, furnish to such
Shareholder forthwith upon request: a written statement by the Company as to its
compliance with the reporting requirements of Rule 144 under the Securities Act,
and of the Exchange Act; a copy of the most recent annual or quarterly report of
the Company; (iv) such other reports and documents as such Shareholder may
reasonably request in availing itself of any rule or regulation of the SEC
allowing it to sell any such Company Common Stock without registration; and (v)
take any other action (including cooperating with the Shareholders to cause the
transfer agent to remove any restrictive legend on certificates evidencing the
Company Common Stock) as shall be reasonably requested by the Shareholder or
which shall otherwise facilitate the sale of the Company Common Stock from time
to time by the Shareholder pursuant to the Rule 144 under the Securities Act.
Upon the request of any holder of Registrable Securities, the Company shall
deliver to such holder a written statement as to whether it has complied with
such requirements.
 
ARTICLE V
 
Transfer and Termination of Registration Rights
 
SECTION 5.01  Transfer of Registration Rights.  (a)  No Shareholder shall have
the right to transfer any right, remedy, obligation or liability arising under
this Agreement, other than to a Permitted Transferee.
 
(b)           Following any transfer or assignment made pursuant to Section
5.01(a) in connection with the transfer by a Shareholder of a portion of its
Registrable Securities to a Permitted Transferee, the Shareholder shall retain
all rights, remedies, obligations and liabilities under this Agreement with
respect to the remaining portion of its Registrable Securities; provided,
however, notwithstanding anything to the contrary contained in this Agreement,
in no event shall an assignment pursuant to this Section 5.01 require the
Company keep more than one Shelf Registration Statement for all Requesting
Shareholders effective under the Securities Act at any given time.
 
SECTION 5.02  Termination of Registration Rights.  This Agreement (other than
Section 2.03 and Article III) will terminate on the date on which all shares of
Company Common Stock subject to this Agreement cease to be Registrable
Securities.
 
 
 
15

--------------------------------------------------------------------------------

 
 
 
ARTICLE VI
 
Miscellaneous
 
SECTION 6.01  Binding Effect; Assignability; Shareholder Joinder;
Benefit.  (a)  This Agreement shall inure to the benefit of and be binding upon
the parties hereto and their respective heirs, successors, legal representatives
and permitted assigns. Any Shareholder that ceases to own beneficially any
Registrable Securities shall cease to be subject to the terms hereof (other than
(i) the provisions of Article III applicable to such Shareholder with respect to
any offering of Registrable Securities completed before the date such
Shareholder ceased to own any Registrable Securities and (ii) this Article VI).
 
(b)           Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by any party
hereto pursuant to any transfer of Registrable Securities or otherwise, except
in accordance with Section 5.01.  Upon transfer of any right, remedy, obligation
or liability pursuant to Section 5.01, any such Permitted Transferee shall
(unless already bound hereby) execute and deliver to the Company an agreement to
be bound by this Agreement in the form of Exhibit A hereto (a “Joinder
Agreement”) and shall thenceforth be a “Shareholder”.
 
(c)           Nothing in this Agreement, expressed or implied, is intended to
confer on any Person other than the parties hereto, and their respective heirs,
successors, legal representatives and permitted assigns, any rights, remedies,
obligations or liabilities under or by reason of this Agreement, except that the
provisions of Article III shall inure to the benefit of the persons referred to
in that article.


SECTION 6.02  Notices.  All notices and other communications required or
permitted hereunder shall be in writing and shall be mailed by registered or
certified mail, postage prepaid, sent by facsimile or otherwise delivered by
hand or by messenger addressed:
 
(a)           if given to the Company, to the following address and fax number:
 
Barnes & Noble, Inc.
122 Fifth Avenue
New York, NY 10011


Attn:   Vice President, General Counsel & Secretary
 
Facsimile:    (212) 463-5683
 
With a Copy to (which copy alone shall not constitute notice):
 
Cravath, Swaine & Moore LLP
Worldwide Plaza
825 Eighth Avenue
New York, NY 10019
 
 
 
16

--------------------------------------------------------------------------------

 
 

 

 
Attn:
Scott A. Barshay, Esq.
Andrew R. Thompson, Esq.
       
Facsimile:
(212) 474-3700

 
(b)           if given to any Shareholder, at the address for such Shareholder
set forth in Exhibit B hereto or otherwise provided to the Company as set forth
below.
 
All such notices shall be deemed to have been delivered and given for all
purposes (i) on the delivery date if delivered by confirmed facsimile, (ii) on
the delivery date if delivered personally to the party to whom the same is
directed, (iii) one (1) business day after deposit with a commercial overnight
carrier, with written verification of receipt, or (iv) five (5) business days
after the mailing date, whether or not actually received, if sent by U.S. mail,
return receipt requested, postage and charges prepaid, or any other means of
rapid mail delivery for which a receipt is available addressed to the receiving
party as specified on the signature page of this Agreement.  Changes of the
person to receive notices or the place of notification shall be effectuated
pursuant to a notice given under this Section 6.02.
 
Any person that becomes a Shareholder after the date hereof shall provide its
address, fax number and email address to the Company.
 
SECTION 6.03  Counterparts and Facsimile.  This Agreement may be executed in two
or more identical counterparts (including by facsimile), each of which shall be
an original, with the same effect as if the signatures thereto and hereto were
upon the same instrument, and shall become effective when one or more
counterparts have been signed by each of the parties and delivered (by telecopy
or otherwise) to the other parties.
 
SECTION 6.04  Waiver; Amendment.  No provision of this Agreement may be waived
except by an instrument in writing executed by the party against whom the waiver
is to be effective. The failure of any party hereto to exercise any right, power
or remedy provided under this Agreement or otherwise available in respect hereof
at law or in equity, or to insist upon compliance by any other party hereto with
its obligations hereunder, shall not constitute a waiver by such party of its
right to exercise any such other right, power or remedy or to demand such
compliance. No provision of this Agreement may be amended or otherwise modified
except by an instrument in writing executed by the Company and the holders of at
least a majority of the Registrable Securities held by the parties hereto at the
time of such proposed amendment or modification, provided that no such amendment
or modification shall adversely affect the interests of any holder of
Registrable Securities hereunder disproportionately to other holders of
Registrable Securities without the written consent of such holder.
 
SECTION 6.05  Governing Law; Specific Enforcement; Submission to Jurisdiction;
Waiver of Jury Trial.  (a)  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO THE CONFLICTS OF LAWS RULES OF SUCH STATE.
 
(b)           Specific Enforcement.  THE PARTIES ACKNOWLEDGE AND AGREE THAT
IRREPARABLE DAMAGE WOULD OCCUR IN THE EVENT THAT ANY OF THE
 
 
17

--------------------------------------------------------------------------------

 
 
 
PROVISIONS OF THIS AGREEMENT WERE NOT PERFORMED IN ACCORDANCE WITH THEIR
SPECIFIC TERMS OR WERE OTHERWISE BREACHED.  IT IS ACCORDINGLY AGREED THAT THE
PARTIES SHALL BE ENTITLED TO AN INJUNCTION OR INJUNCTIONS TO PREVENT BREACHES OR
THREATENED BREACHES OF THIS AGREEMENT AND TO ENFORCE SPECIFICALLY THE TERMS AND
PROVISIONS OF THIS AGREEMENT IN ANY COURT OF COMPETENT JURISDICTION, IN EACH
CASE WITHOUT PROOF OF DAMAGES OR OTHERWISE (AND EACH PARTY HEREBY WAIVES ANY
REQUIREMENT FOR THE SECURING OR POSTING OF ANY BOND IN CONNECTION WITH SUCH
REMEDY), THIS BEING IN ADDITION TO ANY OTHER REMEDY TO WHICH THEY ARE ENTITLED
AT LAW OR IN EQUITY.  THE PARTIES AGREE NOT TO ASSERT THAT A REMEDY OF SPECIFIC
ENFORCEMENT IS UNENFORCEABLE, INVALID, CONTRARY TO LAW OR INEQUITABLE FOR ANY
REASON, NOR TO ASSERT THAT A REMEDY OF MONETARY DAMAGES WOULD PROVIDE AN
ADEQUATE REMEDY.
 
(c)           Submission to Jurisdiction.  EACH OF THE PARTIES HERETO
IRREVOCABLY AGREES THAT ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS
AGREEMENT AND THE RIGHTS AND OBLIGATIONS ARISING HEREUNDER, OR FOR RECOGNITION
AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT OF THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS ARISING HEREUNDER, BROUGHT BY THE OTHER PARTY HERETO OR ITS
SUCCESSORS OR ASSIGNS SHALL BE BROUGHT IN ANY STATE OR FEDERAL COURT IN THE CITY
OF NEW YORK, BOROUGH OF MANHATTAN, SO LONG AS ONE OF SUCH COURTS SHALL HAVE
SUBJECT MATTER JURISDICTION OVER SUCH SUIT, ACTION OR PROCEEDING, AND THAT ANY
CAUSE OF ACTION ARISING OUT OF THIS AGREEMENT SHALL BE DEEMED TO HAVE ARISEN
FROM A TRANSACTION OF BUSINESS IN THE STATE OF NEW YORK.  EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY SUBMITS WITH REGARD TO ANY SUCH ACTION OR PROCEEDING
FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, TO THE
PERSONAL JURISDICTION OF THE AFORESAID COURTS AND AGREES THAT IT WILL NOT BRING
ANY ACTION RELATING TO THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT IN ANY COURT OTHER THAN THE AFORESAID COURTS.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT, BY WAY OF
MOTION, AS A DEFENSE, COUNTERCLAIM OR OTHERWISE, IN ANY ACTION OR PROCEEDING
WITH RESPECT TO THIS AGREEMENT, (1) ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT
TO THE JURISDICTION OF THE ABOVE-NAMED COURTS FOR ANY REASON, (2) ANY CLAIM THAT
IT OR ITS PROPERTY IS EXEMPT OR IMMUNE FROM JURISDICTION OF ANY SUCH COURT OR
FROM ANY LEGAL PROCESS COMMENCED IN SUCH COURTS (WHETHER THROUGH SERVICE OF
NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OF
JUDGMENT, EXECUTION OF JUDGMENT OR OTHERWISE) AND (3) TO THE FULLEST EXTENT
PERMITTED BY THE APPLICABLE LAW, ANY CLAIM THAT (A) THE SUIT, ACTION OR
PROCEEDING IN SUCH COURT IS BROUGHT IN AN INCONVENIENT FORUM, (B) THE VENUE OF
SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER OR (C) THIS AGREEMENT, OR THE
SUBJECT MATTER HEREOF, MAY NOT BE ENFORCED IN OR BY SUCH COURTS.  EACH PARTY
HERETO HEREBY
 
 
18

--------------------------------------------------------------------------------

 
 
 
 IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS IN ANY ACTION, SUIT OR OTHER
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, ON BEHALF OF ITSELF OR ITS
PROPERTY, BY U.S. REGISTERED MAIL TO SUCH PARTY’S RESPECTIVE ADDRESS SET FORTH
BELOW, AND NOTHING IN THIS SECTION 6.05(c) SHALL AFFECT THE RIGHT OF ANY PARTY
TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.
 
(d)           Waiver of Jury Trial.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY SUIT, ACTION, CLAIM OR OTHER PROCEEDING ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT.  EACH PARTY HERETO (1) CERTIFIES
THAT NO REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF ANY ACTION, SUIT OR
PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND (2) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVER AND CERTIFICATIONS IN THIS SECTION
6.05(d).
 
SECTION 6.06  Headings.  The headings and subheadings in this Agreement are
included for convenience and identification only and are in no way intended to
describe, interpret, define or limit the scope, extent or intent of this
Agreement or any provision hereof.
 
SECTION 6.07  Entire Agreement.  Except as specifically provided in this
Agreement, this Agreement constitutes the entire agreement, and supersedes all
other prior agreements, understandings, representations and warranties, both
written and oral, between the parties, with respect to the subject matter
hereof.
 
SECTION 6.08  Severability.  Any term or provision of this Agreement which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement in any other jurisdiction.  If any provision of this Agreement is so
broad as to be unenforceable, such provision shall be interpreted to be only so
broad as is enforceable.
 
SECTION 6.09  Future Registration Rights.  From and after the date of this
Agreement, the Company shall not enter into any agreement with any holder or
prospective holder of any securities of the Company giving such holder or
prospective holder registration rights the terms of which are more favorable
than or senior to the registration rights granted to the Shareholders hereunder
unless it offers corresponding registration rights to the Shareholders
hereunder; provided that this Section 6.09 shall not apply to any registration
rights granted to the Company’s Subsidiaries (or their respective successors).
 
 
 
19

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first stated above.
 
BARNES & NOBLE, INC.
 
by
 
/s/ Michael P. Huseby
 
Name:         Michael P. Huseby
 
Title:           Chief Executive Officer



























[Signature Page to the Registration Rights Agreement]

 
 

--------------------------------------------------------------------------------

 



MORRISON INVESTMENT HOLDINGS, INC.
 
by
  /s/ Keith Dolliver   
Name:  Keith Dolliver
 
Title:    President













[Signature Page to the Registration Rights Agreement]

 
 

--------------------------------------------------------------------------------

 



EXHIBIT A
 
[FORM OF SHAREHOLDER JOINDER TO REGISTRATION RIGHTS AGREEMENT]
 
This SHAREHOLDER JOINDER AGREEMENT (this “Shareholder Joinder Agreement”) is
made as of the date written below by the undersigned in accordance with the
Registration Rights Agreement dated as of December 3, 2014 (as the same may be
amended from time to time, the “Registration Rights Agreement”), among Barnes &
Noble, Inc., a Delaware corporation, and the Shareholders party
thereto.  Capitalized terms used, but not defined, herein shall have the meaning
ascribed to such terms in the Registration Rights Agreement.
 
SECTION 1.  Acknowledgment.  The undersigned acknowledges that it is becoming a
party to the Registration Rights Agreement.
 
SECTION 2.  Agreement.  The undersigned (a) agrees that it shall be bound by and
subject to the terms of the Registration Rights Agreement as a “Permitted
Transferee” of a Shareholder thereto, (b) shall have all the rights and
obligations of a Shareholder and a Permitted Transferee thereunder as if it had
executed the Registration Rights Agreement as if it were originally a party
thereto, and (c) hereby ratifies, as of the date hereof, and agrees to be bound
by, all of the terms, provisions and conditions contained in the Registration
Rights Agreement (including, without limitation, Section 6.01 thereof).
 
Executed and dated this ___ day of _____ ___
 


[NAME OF JOINING SHAREHOLDER],
 
by
       
Name:
 
Title:
   
Address for Notices:
 
[Address]
[Fax number]




 
 

--------------------------------------------------------------------------------

 



EXHIBIT B
 
SHAREHOLDERS PARTY TO THE REGISTRATION RIGHTS AGREEMENT
 
For each Shareholder:
 
Morrison Investment Holdings, Inc.
c/o Microsoft Corporation
One Microsoft Way
Redmond, Washington 98052-6399
Attn:   Keith R. Dolliver
President
Fax:           (425) 706-7329
 